NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             21-OCT-2022
                                             08:01 AM
                                             Dkt. 65 SO




                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
               WILLIAM TOOHER, Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                 (CRIMINAL NO. 1CPC-XX-XXXXXXX)


                    SUMMARY DISPOSITION ORDER
        (By: Ginoza, Chief Judge, Leonard and Chan, JJ.)

          In this interlocutory appeal, Defendant-Appellant

William Tooher (Tooher) appeals from the:     (1) Findings of Fact

(FOFs), Conclusions of Law (COLs) and Order Denying Defendant's

Motion to Dismiss for Destruction of Evidence and Tampering with

Evidence entered on October 15, 2021 (FOFs, COLs, and Order

Denying Motion to Dismiss); and (2) Findings of Fact, Conclusions

of Law and Order Denying Defendant's Second Motion to Suppress

Evidence entered on October 15, 2021 (FOFs, COLs, and Order
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Denying Second Motion to Suppress), both entered by the Circuit

Court of the First Circuit (Circuit Court).1

          Tooher raises two points of error on appeal, contending

that the Circuit Court erred in entering:          (1) the FOFs, COLs,

and Order Denying Motion to Dismiss, specifically FOFs 8, 9, 14,

15, 16, and 17, and COLs 3, 5, 6, 7, 9, 10, and 11; and (2) the

FOFs, COLs, and Order Denying Second Motion to Suppress,

specifically FOFs 6, 7, 9(a-f), 10, 11(a-g), and 12, and COLs 8

(a-h), 9, and 10.

          Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised, as well as the

relevant legal authorities, we resolve Tooher's points of error

as follows:

          (1)   Tooher argues that his right to a fair trial has

been compromised because exculpatory evidence from both a video

surveillance system and Tooher's cellular phone was lost or

destroyed while in the actual or constructive possession of the

Honolulu Police Department (HPD).

          In some instances, the government's failure to preserve

evidence can violate a defendant's due process rights.          In

Arizona v. Youngblood, 488 U.S. 51, 57-58 (1988), the United

States Supreme Court evaluated the due process implications of

the prosecution's inadvertent loss or destruction of potentially

     1
          The Honorable Kevin A. Souza presided.

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


exculpatory evidence that law enforcement had collected.       The

Supreme Court held that "unless a criminal defendant can show bad

faith on the part of the police, failure to preserve potentially

useful evidence does not constitute a denial of due process of

law."   Id. at 58.

           The Hawai#i Supreme Court reviewed and refined

Youngblood's protections in State v. Matafeo, 71 Haw. 183, 787

P.2d 671 (1990), where it evaluated whether the destruction of

evidence implicated the defendant's opportunity to present a

complete defense where there was no showing of bad faith by the

government.    Id. at 185, 787 P.2d at 672.     In Matafeo, the

defendant, who was charged with kidnapping and sexual assault,

filed an interlocutory appeal from the trial court's denial of

his motion to dismiss stemming from the inadvertent destruction

of evidence by the police.    Id. at 183-84, 787 P.2d at 671-72.

Due to a mistake in the HPD records department, HPD destroyed

physical evidence related to Matafeo's case, including the

complainant's panties with a ripped crotch.       Id. at 184, 787 P.2d

at 672.   Matafeo argued that the complainant's clothing was

material evidence favorable to him, as it corroborated his

defense that the sex was consensual, and thus its destruction

violated his right to due process under Brady v. Maryland, 373

U.S. 83 (1963), and its progeny.       Matafeo, 71 Haw. at 185, 787

P.2d at 672.




                                   3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           The supreme court held that in Hawai#i, "[i]n certain

circumstances, regardless of good or bad faith, the State may

lose or destroy material evidence which is 'so critical to the

defense as to make a criminal trial fundamentally unfair' without

it."   Id. at 187, 787 P.2d at 673 (citation omitted).       However,

the supreme court held that the complainant's clothing in that

case did not rise to such a level as to make a criminal trial

fundamentally unfair without it.       Id.   The supreme court

reasoned, inter alia, that testimony and a description of the

garments did not support a reasonable inference that the

condition of the garments would have favored the defense, that

the State had disclosed the evidence report and other records

relating to the destruction of the evidence, and that Matafeo

would be able to cross-examine the State's witnesses on the

condition of the clothing.    Id. at 187-88, 787 P.2d at 673-74.

           Since Matafeo, Hawai#i appellate courts have

consistently held that speculative prejudice to a defendant does

not automatically trigger due process relief.        See, e.g., State

v. Diaz, 100 Hawai#i 210, 225-26, 58 P.3d 1257, 1272-73 (2002)

(holding that there was no due process violation where the

defendant failed to demonstrate how a copy of a police officer's

lost report was material to her guilt or innocence); State v.

Barnes, No. CAAP-XX-XXXXXXX, 2019 WL 3526425, at *6-7 (App. Aug.

2, 2019) (SDO) (in a case involving shoplifting, holding that the

defendant-appellant's argument that lost security footage from


                                   4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the scene went to the asset protection investigator's credibility

was too speculative because it was unclear whether the evidence

would benefit either party); State v. Steger, 114 Hawai#i 162,

170, 158 P.3d 280, 288 (App. 2006) (holding that the loss of

photographs of the crime scene did not violate the defendant-

appellant's due process rights because, inter alia, the

defendant-appellant had never seen the photographs and a police

officer testified that at least one would have corroborated the

charges).

            Failure to preserve evidence can violate a defendant's

due process rights when the harm is identifiable, and not merely

speculative.    See State v. Dunphy, 71 Haw. 537, 542-44, 797 P.2d

1312, 1315-16 (1990).    If, however, a trial court determines that

the lost or destroyed evidence is not so critical to a defense

that lack of the evidence would not render a criminal trial

fundamentally unfair, the trial court has the authority to

fashion an appropriate remedy.    See State v. Alkire, 148 Hawai#i

73, 91, 468 P.3d 87, 105 (2020).

            Here, the Circuit Court found that there was no bad

faith on the part of HPD.    This determination is supported by the

Circuit Court's FOFs.

            Tooher challenges FOFs 8, 9, 14, 15, 16, and 17 and

COLs 3, 5, 6, 7, 9, 10, and 11 of the FOFs, COLs, and Order

Denying Motion to Dismiss.    The Circuit Court's FOF 8 found that

property manager/landlord Glenn Martinez (Martinez), had entered


                                   5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Tooher's cabin without the knowledge or direction of HPD

Detective Chadwick Lee (Detective Lee) or HPD Corporal Cory

Shiraishi (Corporal Shiraishi).2          FOF 9 found that Martinez gave

a handwritten note to Detective Lee, but may have kept Tooher's

cellular phone.     FOF 14 found that Detective Lee's decision to

retrieve only portions of the available video footage was made in

good faith and after reviewing all of the available footage.              In

FOF 15, the Circuit Court acknowledged that it was "conceivable"

that Martinez removed and disposed of Tooher's cellular phone,

but even if he did so, it was without the knowledge,

authorization, or approval of HPD.          These FOFs were supported by

Detective Lee and Corporal Shiraishi's testimony, which the

Circuit Court found credible.3        In FOFs 16 and 17, the Circuit

Court found that Tooher presented no evidence, only vague

assertions, as to what specific exculpatory information was

contained on the missing cellular phone.




      2
            In FOF 14, the Circuit Court found, in part, that HPD Detective
Lee and HPD Corporal Shiraishi's testimony was credible and reliable. To the
extent that Tooher invites this court to evaluate the credibility of the
witnesses, we decline. It is axiomatic that "[a]n appellate court will not
pass upon the trial judge's decisions with respect to the credibility of
witnesses and the weight of the evidence, because this is the province of the
trial judge." State v. Kwong, 149 Hawai#i 106, 112, 482 P.3d 1067, 1073
(2021) (quoting State v. Eastman, 81 Hawai #i 131, 139, 913 P.2d 57, 65
(1996)).
      3
            Tooher points out conflicting statements by Martinez and Detective
Lee regarding the location of Tooher's cellular phone and urges this court to
interpret these conflicting statements as "unassailable [evidence] that
[Martinez] absolutely, not allegedly, took the Cell Phone[.]" These
inconsistencies were properly the subject of cross-examination, but they do
not render the Circuit Court's FOFs clearly erroneous.

                                      6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            The challenged FOFs were supported by the evidence

before the Circuit Court at the time of the court's ruling,

although Tooher later presented some evidence in his Motion to

Reconsider the Motion to Dismiss in the form of a declaration

from Tooher and documents from his civil action against Martinez.

However, Tooher's declaration did not identify what exculpatory

evidence was allegedly contained on the cellular phone or in the

surveillance video.      Instead, Tooher stated generally that the

cellular phone "contained messages, photos, and videos . . . that

exonerate me" and the video surveillance "would have shown anyone

outside the front door of my cabin, as well as anyone who entered

my cabin while I was in custody."          Likewise, Martinez's

responses in the civil litigation, including referring to himself

as a State witness, did not render FOFs 16 and 17 clearly

erroneous.4

            The Circuit Court's COLs were supported by its FOFs and

correctly stated the rule of law.         COL 3 accurately summarized

the supreme court's holding in Matafeo.          COL 5 accurately stated

that Tooher did not present any evidence as to what exculpatory

communications were contained on his cellular phone.5            COL 6 was

supported by the Circuit Court's finding that Detective Lee and



      4
            There is evidence in the record that Martinez located Tooher's
cellular phone, but there is no clear evidence (a) that Martinez "took" the
phone, and/or (b) that Martinez and/or HPD took possession of Tooher's phone.
      5
             Even considering the evidence presented in Tooher's Motion to
Reconsider the Motion to Dismiss, we conclude that the Circuit Court's COL 5
was correct.

                                      7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Corporal Shiraishi made the good faith decision to only recover a

portion of the footage available and that Tooher did not present

any evidence as to the specific exculpatory information allegedly

contained on the overwritten video footage.          In COLs 7, 9, 10,

and 11, the Circuit Court applied the applicable case law to its

FOFS and concluded that the loss of the video surveillance

footage and Tooher's cellular phone were not "so critical to

[Tooher's] defense as to make a criminal trial fundamentally

unfair without it."     We conclude that the Circuit Court's COLs

are supported by its FOFs, that it applied the correct rule of

law, and accordingly, the FOFs and COLs will not be overturned.

           (2)    Tooher also argues that the handwritten note

should be suppressed because Martinez and Detective Lee conspired

to enter and search Tooher's cabin, and that Martinez did so as

an agent of the State.     To support his argument, Tooher relies,

inter alia, on Martinez's responses in Tooher's civil action

against him.     Tooher specifically argues that the following is

evidence of Martinez's role as an agent of the State:
           So, the responsibility [to care for Tooher's dogs after his
           arrest] went to Glenn Martinez, who contacted the police and
           explained the situation. It was decided to invite William
           Tooher's sister Christine or friend Kathleen Connor to take
           the dogs. Christine originally, agreed and it was okay by
           the police.

           The Fourth Amendment protects individuals against

unreasonable searches and seizures by the government or its

agents.   State v. Boynton, 58 Haw. 530, 534-35, 574 P.2d 1330,

1333-34 (1978).     "[W]here private individuals 'act as agents of


                                     8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the police . . . the full panoply of constitutional provisions

and curative measures applies.'"       State v. Kahoonei, 83 Hawai#i

124, 127, 925 P.2d 294, 297 (1996) (quoting Boynton, 58 Haw. at

536, 574 P.2d at 1334)).   In determining whether a private

individual acted as an agent of the government, courts consider

the totality of the circumstances and examine the relevant

government actions to determine whether government actions

rendered the "otherwise private individual a mere arm, tool, or

instrumentality of the state."    Id. at 130, 925 P.2d at 300.      As

part of the totality of the circumstances analysis, courts

consider several factors, "including whether the private

individual:   (1) was actively recruited by a governmental agency

to assist in its investigations; (2) was directed by a government

agent; (3) acted for a private purpose; and (4) received any

payment for his or her services."       State v. Locquiao, 100 Hawai#i

195, 204, 58 P.3d 1242, 1251 (2002) (citing Kahoonei, 83 Hawai#i

at 127, 925 P.2d at 297)).

          In Kahoonei, the supreme court held that the

defendant's wife was an agent of the government when she

retrieved a handgun and ammunition from Kahoonei's bedroom.

Kahoonei, 83 Hawai#i at 131, 925 P.2d at 301.      There, police told

Kahoonei's wife that a search warrant "could be gotten to search

the house" and that a search "would be done anyway."       Id.   The

supreme court highlighted that when a police officer "accompanied

Mrs. Kahoonei to Kahoonei's bedroom and stood in the doorway


                                   9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


watching her retrieve the handgun and ammunition, [the officer]

knew that Mrs. Kahoonei was engaging in an activity that a police

officer could not effect without a search warrant."      Id.; see

also Boynton, 58 Haw. at 536-37, 574 P.2d at 1334-35 (holding

that an informant recruited and paid by police was an agent of

the government when he trespassed on the defendant-appellee's

property and searched an area of their property enclosed by a

high fence).

          Private individuals are not, however, government agents

when they act on their own initiative.     State v. Araki, 82

Hawai#i 474, 481, 923 P.2d 891, 898 (1996).     In Araki, the

defendant rented explicit adult videos to minors.      Id. at 476,

923 P.2d at 893.   One of the minors' mother "acting on her own

initiative, secured the videotape and voluntarily transferred its

possession to the police," and as such, "there was no seizure

within the meaning of the fourth amendment."     Id. at 481, 923

P.2d at 898; see also Coolidge v. New Hampshire, 403 U.S. 443,

488-89 (1971) (holding that the suspect's wife was not an agent

of the government where the police asked her whether guns were in

the home and the wife responded affirmatively, then offered to

let the police take the guns and various articles of her

husband's clothing).

          Similarly, in Locquiao, the defendant entered a local

pool hall and walked directly into the single-stall bathroom.

Locquiao, 100 Hawai#i at 199, 58 P.3d at 1246.     Young Soo Kim


                                  10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(Kim), the owner of the pool hall, followed him, demanded he open

the door, and observed Locquiao put an item in his pocket.       Id.

Kim discovered the item was a glass pipe, detained Locquiao, and

called the police.    Id.   Locquiao moved to suppress the evidence

and argued that Kim had previously entered into a plea agreement

with the Honolulu Department of the Prosecuting Attorney that

required Kim to actively assist law enforcement agencies in any

narcotics investigation.    Id. at 200, 58 P.3d at 1247.    At a

hearing on the motion to suppress, Kim testified that he had

voluntarily detained Locquiao "as an American citizen," not in

his role as an informant.    Id.   The HPD officer who handled Kim

as an informant additionally testified that Kim had terminated

all contact with HPD prior to the incident, that he had acted

"strictly on his own," that he had not requested nor received

money in exchange for his actions, and that Kim's role as an

informant focused on large-scale drug operations, not small

possession cases.    Id.

           The supreme court held that "Kim's actions in detaining

and searching Locquiao were private in nature and, therefore,

immune from constitutional scrutiny."     Id. at 204-05, 58 P.3d at

1251-52.   In doing so, it reasoned that Kim was in breach of his

plea agreement when he detained Locquiao, he did not inform his

HPD handler of his actions until nearly one month after the

incident, and therefore it was "simply not possible that Kim's

detention and search of Locquiao was directed by a government


                                   11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


agent pursuant to Kim's plea agreement."          Id. at 205, 58 P.3d at

1252.

            Here, the Circuit Court evaluated the totality of the

circumstances and found that Martinez was not rendered "a mere

arm, tool, or instrumentality of the state."           The Circuit Court's

FOFs 6, 7, 9, and 11 in the FOFs, COLs, and Order Denying Second

Motion to Suppress (and their subparagraphs) were supported by

substantial evidence that is of sufficient quality and probative

value to enable a person of reasonable caution to support a

conclusion.6    See State v. Yamashita, 151 Hawai#i 390, 396-97,

515 P.3d 207, 213-14 (2022).        Detective Lee and Corporal

Shiraishi testified that they did not direct Martinez to enter

Tooher's cabin.     Both HPD officers additionally testified that

they did not direct Martinez to recover evidence on behalf of

HPD.    The only direction that Martinez received from HPD was

related to HPD's recovery of footage from the subject video

surveillance system.      And while Tooher attempts to characterize

Martinez's cooperation with HPD as evidence of Martinez being a

State agent, the cooperation in this case does not render

Martinez "a mere arm, tool, or instrumentality of the state."

See Locquiao, 100 Hawai#i at 205, 58 P.3d at 1252.




      6
            In FOFs 10 and 12, the Circuit Court found Detective Lee and
Corporal Shiraishi's testimony credible. We again decline to pass upon the
trial judge's decisions with respect to witness credibility and the weight of
the evidence. Kwong, 149 Hawai#i at 112, 482 P.3d at 1073.

                                      12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          COLs 8 (including its subparagraphs), 9, and 10 were

supported by the FOFs and correctly applied the rule of law.       The

Circuit Court distinguished this case from Kahoonei.        In COL 8,

the Circuit Court evaluated the totality of the circumstances and

applied the Kahoonei factors to the immediate case.      In COLs 9

and 10, the Circuit Court concluded that, based on the totality

of the circumstances, Martinez acted "on his own accord" and had

not been rendered "a mere arm, tool, or instrumentality of the

state," and thus did not act as an agent of the State.       We

conclude that the Circuit Court's COLs were supported by its FOFs

and the application of the correct rule of law.

          For these reasons, we affirm the Circuit Court's

October 15, 2021 FOFs, COLs, and Order Denying Motion to Dismiss

and October 15, 2021 FOFs, COLs, and Order Denying Second Motion

to Suppress.

          DATED: Honolulu, Hawai#i, October 21, 2022.

On the briefs:                         /s/ Lisa M. Ginoza
                                       Chief Judge
Myles S. Breiner,
Kyle T. Dowd,                          /s/ Katherine G. Leonard
Sean Fitzsimmons,                      Associate Judge
(Law Offices of Myles S.
  Breiner & Associates),               /s/ Derrick H.M. Chan
for Defendant-Appellant.               Associate Judge

Donn Fudo,
Deputy Prosecuting Attorney,
City and County of Honolulu,
for Plaintiff-Appellee.




                                  13